UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

ALFONSO FRANCO,
Plaintiff,
Vv.

CENTRAL AVE CW, INC. and REYAD
MUSSA,
Defendants.

ORDER OF DISMISSAL

20 CV 7379 (VB)

X

 

The Court has been advised that the parties have settled this case. Accordingly, it is

hereby ORDERED that this action is dismissed without costs, and without prejudice to the right

to restore the action to the Court’s calendar, provided the application to restore the action is

made by no later than June 9, 2021. To be clear, any application to restore the action must be

filed by June 9, 2021, and any application to restore the action filed thereafter may be denied

solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

canceled. Any pending motions are moot.

Dated: May 10, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 
